COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        State of Texas v. Philip Mbianda Aweh

Appellate case number:      01-18-01111-CR

Trial court case number:    14-DCR-067793

Trial court:                434th District Court of Fort Bend County

       Appellant, The State of Texas, has filed a notice of appeal of the trial court’s order
granting a mistrial in the underlying proceeding. On February 12, 2019, we abated the
appeal and remanded the case to the trial court to allow Brian M. Middleton, District
Attorney for the 268th District Court of Fort Bend County, to move for permission to
disqualify himself and his Assistant District Attorneys from the case and request the
appointment of a district attorney pro tem. See TEX. CODE CRIM. PROC. ANN. art. 2.07.
The trial court clerk has filed a supplemental clerk’s record that includes the trial court’s
order granting the motion of disqualification of the District Attorney’s Office for the
268th District Court and appointing Mike Elliott as “District Attorney Pro Tem to
represent the State of Texas” in proceedings against appellant. Accordingly, we
reinstate the appeal on the Court’s active docket.
      We direct the Clerk of this Court to note Mike Elliott’s appearance as District
Attorney Pro Tem in this appeal on the docket of this Court.
       The clerk’s record was filed January 9, 2019. The reporter’s record, received on
March 4, 2019, is now filed in this appeal. Appellant’s brief is due to be filed within 30
days of the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually             Acting for the Court

Date: ___March 12, 2019__

                                             1